DETAILED ACTION
Status of Claims:
Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/187,245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1: The claims of the copending application disclose the organic wastewater treatment apparatus for biologically treating organic wastewater containing nitrogen, comprising: a treatment tank in which activated sludge is stored; a top-bottom partition (boundary wall) member for dividing the treatment tank in a vertical direction into an upper space and a lower space (see claim 6); a plurality of anoxic tanks formed in the lower space of the treatment tank; a plurality of aerobic tanks formed in the upper space of the treatment tank (plurality of biological treatment units each including anoxic and aerobic tanks) (see claim 1), each aerobic tank being provided with an immersion-type membrane separation device (see claim 1); a raw water supply path for dividing and supplying the organic wastewater to the plurality of anoxic tanks (see claim 1); a plurality of denitrifying liquid transfer paths for transferring the activated sludge from the anoxic tanks to the aerobic tanks (see claim 2); and a plurality of nitrifying liquid transfer paths for transferring the activated sludge from the aerobic tanks to the anoxic tanks (sludge return path), wherein the organic wastewater treatment apparatus is configured to repeatedly transfer the activated sludge from the anoxic tanks to the aerobic tanks via the denitrifying liquid transfer paths, and from the aerobic tanks to the anoxic tanks via the nitrifying liquid transfer paths, such that the activated sludge circulates throughout the treatment tank (sludge is transferred between tanks, therefore it circulates).

Regarding Claim 2: The claims of the copending application disclose the organic wastewater treatment apparatus according to claim 1, wherein the plurality of anoxic tanks and the plurality of aerobic tanks have a same shape with the top-bottom partition members interposed therebetween (boundary wall therebetween) (see claim 6).

Regarding Claim 3: The claims of the copending application disclose the organic wastewater treatment apparatus according to claim 1, further comprising: an anaerobic tank for anaerobically treating the organic wastewater supplied from the raw water supply path; a plurality of denitrifying liquid return paths for transferring the activated sludge from the plurality of anoxic tanks to the anaerobic tank; and KUBOPO2115a plurality of distribution paths for dividing and supplying the activated sludge from the anaerobic tank to the plurality of anoxic tanks (see claim 3).

Regarding Claim 4: The claims of the copending application disclose the organic wastewater treatment apparatus according to claim 3, wherein the anaerobic tank is disposed in a center of the treatment tank across the upper and lower spaces (anaerobic tank is inside the loop) (see claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2:
	The claims states “the plurality of anoxic tanks and the plurality of aerobic tanks have a same shape.” It is not clear what it intended by the limitation “have a same shape.” Specifically, it is not clear if the aerobic tanks and anoxic tanks are identical or if they are limited to the same type of shape, such as all tanks are rectangular or cylindrical.

Regarding Claim 3:
	The claim states “an anaerobic tank for anaerobically treating the organic wastewater supplied from the raw water supply…” However claim 1 states “a raw water supply for dividing and supplying the organic wastewater to the plurality of anoxic tanks”. It is therefore not clear if the raw water supply is connected to both the anoxic tanks and the anaerobic tank or if “organic wastewater” is being used to refer to a fluid stream that has been previously treated in the anoxic tank.

Claim 4 is indefinite as it depends from claim 3. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 contains allowable subject matter. The closest prior art, DiGregorio et al (USPN 5,234595) teaches a treatment tank comprising a top bottom partition with an anoxic lower tank and aerobic upper tank (see fig. 3) and Qian et al (CN 205313183, English machine translation provided) teaches a lower anoxic tank and an upper aerobic tank comprising a immersed membranes (see Abstract, fig. 2). The prior art does not disclose beam members, each beam member having a through-hole such that gas generated in the anoxic tank is released therethrough into a nitrifying liquid transfer path. It would not have been obvious to provide beam members to the prior art because, or modify the copending application to include beam members because the prior art does not separate the entirety of the aerobic tank from the anoxic tank, therefore gas generated in the anoxic tank will freely enter the aerobic tank without beam members. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/04/2022